Citation Nr: 0820924	
Decision Date: 06/25/08    Archive Date: 06/30/08

DOCKET NO.  05-26 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection of hypertension claimed as 
secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran served on active duty from August 1963 until 
August 1967.

In December 2003, the RO received the veteran's claim of 
entitlement to service connection of hypertension, claimed as 
secondary to service-connected diabetes mellitus.  In the 
December 2004 rating decision service, connection was denied 
for hypertension.  The veteran disagreed.  The appeal was 
perfected by the timely submission of the veteran's 
substantive appeal in January 2006.

This matter was previously before the Board in January 2008.  
At that time, it was remanded to the RO via the Appeals 
Management Center (AMC) for additional development.  That 
development has been completed.  In May 2008, the AMC issued 
a Supplemental Statement of the Case (SSOC) which continued 
to deny the veteran's claim.  The case has been returned to 
the Board for further appellate action.  

Issues not on appeal

A total of six issues were before the Board in January 2008.  
In its decision, the Board denied the veteran's claims of 
entitlement to service connection of an esophageal condition 
and a back condition.   Additionally, the Board determined 
that severance of service connection for diabetes which was 
made final in the August 2005 rating decision was not proper.  
Service connection of diabetes was therefore restored.  
Accordingly, these matters are no longer before the Board. 


In addition to remanding the hypertension claim, the Board 
remanded issues of entitlement to service connection for a 
stomach condition and erectile dysfunction.   
In a March 2008 rating decision, the RO granted entitlement 
to service connection of erectile dysfunction and diabetic 
gastroparesis.  Noncompensable disability ratings were 
assigned effective December 10, 2003.  To the Board's 
knowledge, the veteran has not disagreed with those 
decisions.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].  Therefore, those 
matters have been resolved and are not in appellate status.
				
The only issue on appeal, therefore, is the issue discussed 
below.


FINDING OF FACT

The competent and probative medical evidence of record is 
against a finding that the veteran's hypertension is related 
to his service-connected diabetes.  


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service-
connected diabetes.  38 C.F.R. § 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.


Stegall considerations

As was noted in the Introduction, this matter was remanded by 
the Board in January 2008 for additional evidentiary 
development, specifically so that additional medical evidence 
concerning nexus could be obtained.  Thereafter the Agency of 
Original Jurisdiction (AOJ) was to readjudicate the claim.  

In February 2004, the veteran was referred for a VA medical 
examination and an opinion as to whether or not the veteran's 
hypertension was related to his service-connected diabetes.  
The examiner's report has been associated with the veteran's 
claims folder and will be discussed in detail below.    In 
May 2008, the AOJ readjudicated the claim. 

Therefore, the Board's remand instructions have been fully 
complied with.  Cf. Stegall v. West, 11 Vet. App. 268, 271 
(1998) [where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§ 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the veteran was provided with VCAA notice through 
letters dated January 20, 2004 and February 4, 2008.  
Specifically, in these letters he was advised that VA would 
obtain all evidence kept by the VA and any other Federal 
agency. He was also informed that VA would, on his behalf, 
make reasonable efforts to obtain relevant private medical 
records not held by a Federal agency as long as he completed 
a release form for such.  The VCAA letters specifically 
informed the veteran that for records he wished for VA to 
obtain on his behalf he must provide an adequate description 
of the records as well as authorization for records not held 
by the Federal government.  

Finally, the Board notes that the January 2004 and February 
2008 letters expressly notified the veteran to send or 
describe additional information about his claims. 
Specifically the January 2004 letter advised the veteran to 
send to VA any additional evidence that he had in his 
possession.  See January 2004 letter, page 3. Additionally 
the letter advised the veteran of the procedure for 
describing additional evidence which he wished to have VA 
obtain. These requests comply with the requirements of 38 
C.F.R. § 3.159 (b) in that the RO informed the veteran that 
he could submit or identify evidence other than what was 
specifically requested by the RO.  The veteran responded to 
the most recent VCAA letter in May 2008, indicating that he 
had no additional information or evidence to submit.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date. Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1), veteran status, is not at issue. The veteran's 
claim has been denied based on elements (2) existence of a 
disability and (3) a connection between the veteran's service 
and the disability.  As discussed above, adequate notice as 
to both elements was given in the January 2004 VCAA letter.   
Because as discussed below the Board is denying the veteran's 
secondary service connection claim, elements 
(4) and (5) remain moot.  In any event, the veteran received 
specific notice as to both elements in a March 2006 letter.  

The Board further notes that the veteran's representative has 
not alleged that the veteran has received inadequate VCAA 
notice.  Because there is no indication that there exists any 
evidence which could be obtained which would have an effect 
on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with to the extent required under 
the circumstances presented in this case.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2007).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible. The evidence of record 
includes veteran's service medical records, VA treatment 
records, identified and available private medical records, 
several statements from the veteran and reports of VA 
examinations undertaken in December 2004 and, in accordance 
with the Board's remand, in February 2008.  

Although the veteran has identified certain additional 
private treatment records, he further acknowledged that such 
additional records are unavailable or no longer exist.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  In his January 2006 substantive 
appeal the veteran advised that he did not desire a hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking entitlement to service connection of 
hypertension.  Essentially he contends that he developed 
hypertension as a consequence of his service-connected 
diabetes.  

The veteran has not contended, and the evidence does not 
suggest, that the veteran's hypertension had its onset during 
service.  The Court in Robinson v. Mansfield, 
21 Vet.App. 545 (2008) found that where neither the veteran 
nor the record raises the theory of entitlement to service 
connection on a direct basis, the Board need not sua sponte 
consider and discuss that theory.  So it is in this case.  
Direct service connection will be discussed no further 
herein.

As noted above, secondary service connection requires 
evidence of a current disability, a service connected 
disability and competent medical evidence of a relationship 
between the two.  See Wallin, supra.  

It is undisputed that Wallin elements (1) and (2) have been 
satisfied.  The medical  treatment records indicate a 
diagnosis of hypertension.  Service connection of diabetes 
has been granted.   The question before the Board then 
becomes whether or not there is competent medical evidence of 
a relationship between the veteran's hypertension and the 
service-connected diabetes.  

There are of record two competent medical opinions on this 
point, contained in reports of a December 2004 VA examination 
and the February 2008 VA examination.  Both examiners 
determined that the veteran's hypertension is not related to 
his diabetes.  

The December 2004 VA medical examination report does not 
contain reasons and bases in support of its conclusion.  For 
that reason, the Board undertook the January 2008 remand.  
The February 2008 VA examination report details a thorough 
review of the veteran's claims folder, to include his prior 
medical records.  The examining physician noted the date of 
onset of the veteran's hypertension, objective laboratory 
testing and severity of the veteran's hypertension.  Based 
upon these factors the examiner concluded that it was not at 
least as likely as not that the veteran's hypertension was 
related to his service-connected diabetes.



There is no competent medical evidence to the contrary.  The 
remainder of the medical records do not contain any 
indication of the etiology of the veteran's hypertension.  
The veteran has been given ample opportunity to supply 
competent medical evidence on this point.  He has not done 
so.    See 38 U.S.C.A. 5107 (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits.]  Indeed, 
in the February 2008 VCAA letter competent medical evidence 
of a nexus between the claimed condition and the service-
connected condition was specifically requested.  See February 
2008 VCAA letter, page 4.  In May 2008 the veteran responded 
in writing that he had no further evidence to submit.  

To the extent that the veteran himself contends that a 
relationship exists between his service-connected diabetes 
and his hypertension, it is now well settled that lay persons 
such as the veteran are not competent sources of this kind of 
medical evidence.  See Espiritu v Derwinski, 2 Vet.App. 491, 
494-495 (1992)[competent medical evidence mean evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.]

Accordingly, Wallin element (3) is not satisfied.   The 
criteria for the establishment of secondary service 
connection of hypertension have not been met.  The benefit 
sought on appeal is therefore denied.        


ORDER

Entitlement to service connection of hypertension, claimed as 
secondary to service-connected diabetes, is denied.  



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


